                     Case 21-10348        Doc 26      Filed 04/01/21      Page 1 of 4



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF MARYLAND
                                    Baltimore Division
In Re:

         Arthur and Gwendolyn Buchanan                    *                Case No: 21-10348

                 Debtors                                  *                Chapter 13

*        *       *       *         *      *       *       *       *        *       *       *      *

         Arthur and Gwendolyn Buchanan                    *

                 Movant                                   *

         v.                                               *

Maryland Attorney General
200 St. Paul Place                                        *
Baltimore, MD 21202
                                                          *
Maryland Department of Assessment & Taxation
Comptroller of the Treasury                               *
State Office Building
301 W. Preston Street                                     *
Baltimore, Md 21201-2395

                                                          *

                         Respondent                       *
*        *       *       *     *          *       *       *       *        *       *       *     *

         MOTION TO AVOID JUDICIAL LIEN OF COMPTROLLER OF MARYLAND
                AS IMPAIRING EXEMPTION PUSUANT TO USC § 522


         Arthur and Gwendolyn Buchanan, debtors/movants, by their attorney, David L. Ruben,

hereby files this Motion to Avoid Judicial Lien of Comptroller of Maryland as Impairing

Exemption Pursuant to 11 USC § 522, for the avoidance and cancellation of judicial lien against his

real property said lien impairs the debtor's exemption and respectfully represents that:

         1. On or about January 19, 2021 the Debtors/Movants filed for relief under Chapter 13 of the United

         States Bankruptcy Code.
                    Case 21-10348           Doc 26   Filed 04/01/21   Page 2 of 4




       2. That this is a core proceeding.

       3. This Court has jurisdiction over this motion to avoid judicial liens pursuant to 28

U.S.C. §§ 1334(b), 157(b)(2)(A), (K), (0), 11 U.S.C. §§ 522(f)(l)(A), 522(f)(2), 522 (g),

522(h), and Federal Rules of Bankruptcy Procedure 4003(d) and 9014.

       4.     Upon information and belief, Debtor/Movant alleges that the Comptroller of

Maryland ("Respondent") handles delinquent tax collection.
      5. At the time of the filing of the bankruptcy case, the debtors owned and still own as
tenants by the entirety the real property and improvements known as 5433 Moores Run Drive
Baltimore, MD 21206 (“subject property”), pursuant to the original Deed dated February 23,
2007, recorded among the Land Records of Baltimore City at Liber 9161, pages 159-165. See
Debtor’s Exhibit 1 Deed, attached hereto and incorporated by reference.
       6. That the market value of the property is One Hundred Forty-Three Thousand Six
Hundred Twenty Dollars ($143,620.00) as determined by a market analysis obtained from
Zillow.com on January 15, 2021, based on comparables in the same community and attached
hereto as Exhibit 2 and is incorporated herein by reference.
       7. Servicing Corporation is a secured creditor of the debtors and are the first lien holder
and/or successor in interest against the subject property pursuant to a Deed of Trust dated
February 23, 2007, and recorded among the Land Records of Baltimore City at Liber 9161,
Pages 166-179. See Deed of Trust attached hereto as Exhibit 3 and incorporated herein by
reference.
       8. The lien held by Servicing Corporation has an outstanding secured balance due in the
amount of One Hundred Fifty-Seven Thousand Seven Hundred Ninety-Four Dollars and
Thirteen Cents ($157,794.13) according to Mortgage Payoff Statement dated January 18, 2021.
See Mortgage Payoff Statement attached hereto as Exhibit 4 and incorporated herein by
reference.

            9. On or about May 3, 2017 Comptroller of Maryland recorded a Judicial Lien in the

amount of Ten Thousand Two Hundred Fourteen Dollars and Ten Cents ($10,214.10). See

Comptroller of Maryland Lien attached hereto as Exhibit 5 and incorporated herein by reference.
                   Case 21-10348        Doc 26     Filed 04/01/21      Page 3 of 4




Count I (Impairment of Exemption)

       10. The allegations in paragraphs 1 through 9 are incorporated herein by reference as if fully

set forth.

       11. The Debtors/Movants have claimed their interest in the real property as exempt.

       12. The amount of the exemption which the debtor/movant could claim if there were no

liens against the real property would be Twenty-Five Thousand One Hundred Fifty dollars

($25,150.00) pursuant to Md. Ann. Code, CJ §§ ll-504(f)(1)(i)(2).

        13. The debtors/movants contends that the judicial lien held by the respondent impairs

their allowable exemption to the extent of Twenty-Five Thousand One Hundred Fifty dollars

($25,150.00). Canelos v. Mignini t/a TAM-D Construction, et al. (In re Canelos), 216 B.R. 159,163-

64 (Bankr.D.Md. 1997).

       14. To further illustrate:

               Servicing Corporation                                     $157,794.13

               Comptroller of MD Lien                                      $10,214.10

               Exemption Debtor could claim                      +          25,150.00

               TOTAL                                             =       $193,158.23

       15. Pursuant to Section 522(f)(2), a lien shall be considered to impair an exemption to the

extent that the sum of the lien, plus all other liens on the property, plus the amount of the

exemption the debtor/movant could claim if there were no liens on the property, exceeds the value

that the debtor/movant interest in the property would have in the absence of any liens.

        16. Thus, the lien created by the mortgage on the property, plus the Judicial lien, plus the

available exemption equals $193,158.23 which is greater than the debtor/movant’s interest in the
                   Case 21-10348      Doc 26     Filed 04/01/21      Page 4 of 4




property of $143,620.00, and therefore, the Judicial Lien held by the Comptroller of Maryland,

must be wholly avoided.

        WHEREFORE, Arthur and Gwendolyn Buchanan, debtors/movants, respectfully

requests that this Honorable Court:
        1. Determine the lien held by the Comptroller of Maryland, respondent, against the
debtor’s real property and improvements known as 5433 Moores Run Drive Baltimore, MD
21206 to be zero dollars ($0.00);
        2. Determine the debt owed to the Comptroller of Maryland, respondent, to be unsecured
in its entirety;
        3. Upon the entry of a discharge pursuant to 11 U.S.C. § 1328, avoid and cancel the liens
of record held by the Comptroller of Maryland, respondent, against the debtor’s real property
and improvements known as 5433 Moores Run Drive Baltimore, MD 21206, appoint a trustee to
act on behalf of the Comptroller of Maryland to execute any document necessary to releases
such liens; and
        4. Award to the debtors such other and further relief as is just and proper.


                                                      Respectfully submitted,

                                                      /s/David L. Ruben
                                                      David L. Ruben, Esquire (#10477)
                                                      7310 Ritchie Highway, Suite 704
                                                      Glen Burnie, MD 21061
                                                      410-766-4044
                                                      sue@rubenlaw.com
                                                      Attorney for Debtor
